Name: 2005/763/EC: Commission Decision of 28 October 2005 amending Decision 2005/393/EC as regards the restricted zones in relation to bluetongue in Spain (notified under document number C(2005) 4162) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  international trade;  means of agricultural production;  health;  Europe;  agricultural activity
 Date Published: 2005-10-29; 2006-12-12

 29.10.2005 EN Official Journal of the European Union L 288/54 COMMISSION DECISION of 28 October 2005 amending Decision 2005/393/EC as regards the restricted zones in relation to bluetongue in Spain (notified under document number C(2005) 4162) (Text with EEA relevance) (2005/763/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue (1), and in particular Article 8(2)(d), Article 8(3) and the third paragraph of Article 19 thereof, Whereas: (1) Directive 2000/75/EC lays down control rules and measures to combat bluetongue in the Community, including the establishment of protection and surveillance zones and a ban on animals leaving those zones. (2) Commission Decision 2005/393/EC of 23 May 2005 on protection and surveillance zones in relation to bluetongue and conditions applying to movements from or through these zones (2) provides for the demarcation of the global geographic areas where protection and surveillance zones (the restricted zones) are to be established by the Member States in relation to bluetongue. (3) Spain has informed the Commission that virus circulation has been detected in a number of peripheral areas of the restricted zone. (4) As a consequence the restricted zone should be extended taking account of the data available on the ecology of the vector and the evolution of its seasonal activity. (5) Decision 2005/393/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Decision 2005/393/ EC, the part for zone E relating to Spain, is replaced by the following: Spain:  Province of CÃ ¡diz, MÃ ¡laga, Sevilla, Huelva, CÃ ³rdoba, CÃ ¡ceres, Badajoz,  Province of Jaen (comarcas of Jaen and Andujar),  Province of Toledo (comarcas of Almorox, Belvis de Jara, GÃ ¡lvez, Mora, Los Navalmorales, Oropesa, Talavera de la Reina, Toledo, Torrijos and Juncos),  Province of Avila (comarcas de Candelada, Arenas de San Pedro, Sotillo de la Adrada,  Province of Ciudad Real (comarcas of AlmadÃ ©n, AlmodÃ ³var del Campo, Horcajo de los Montes, MalagÃ ³n and Piedrabuena),  Province of Salamanca (comarcas of Bejar and Sequeros),  Province of Madrid (comarcas of Aranjuez, El Escorial, Grinon, Navalcarnero and San Martin de Valdeiglesias). Article 2 This Decision shall apply from 1 November 2005. Article 3 This Decision is addressed to the Member States. Done at Brussels, 28 October 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 327, 22.12.2000, p. 74. (2) OJ L 130, 24.5.2005, p. 22. Decision as last amended by Decision 2005/603/EC (OJ L 206, 9.8.2005, p. 11).